Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 6, 10-17 and 41-59 are pending in the application.

Election/Restrictions
Applicant's election with traverse of Group I,

    PNG
    media_image1.png
    272
    696
    media_image1.png
    Greyscale
,
and the species of Ex-58, found on page 196 of the specification (reproduced below),

    PNG
    media_image2.png
    152
    243
    media_image2.png
    Greyscale

in the reply filed on December 6, 2021 is acknowledged.  The traversal is on the ground(s) that the full scope of the invention could be searched and examined without undue burden on the Patent Office.  This is not found persuasive because a search burden requisite is not the standard for a lack of unity of invention under 
37 CFR 1.475.  Unity of invention exists when there is a technical relationship among the claims inventions involving a special technical feature.  A technical feature is a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  In the lack of unity requirement of 
September 21, 2021, it was stated that a bicyclic ring having a 6-membered nitrogen containing ring fused to a 5-membered nitrogen containing ring, was considered the technical feature and such technical feature is known 

The requirement is still deemed proper and is therefore made FINAL.


Claims 41-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 6, 2021.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on May 29, 2020 and December 6, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

The listing of references in the specification on pages 197-203 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
The disclosure is objected to because of the following informalities:
The Preliminary Amendment filed April 8, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure in the newly added paragraph after the Title of the Invention.  
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“each of which is incorporated herein in their 
entirety for all purposes”.

MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:
MPEP 211.02, in-part

For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, 

When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ).

MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-08.2017]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.
35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).

20.6    Confirmation of Incorporation by Reference of Elements and Parts 
(a) The applicant may submit to the receiving Office, within the applicable time limit under Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 
(b) Where the receiving Office finds that the requirements of Rule 4.18  and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
Rule 4.18  or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.

4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 


    PNG
    media_image3.png
    559
    613
    media_image3.png
    Greyscale

Specifically, PCT/GB2018/052936 was filed without an “incorporation by reference” statement to the earlier applications filed in the United Kingdom.  Then, Applicant filed a 371 of the PCT and attempted to via a preliminary amendment filed April 8, 2020, which is after the instant application's International filing date of 
October 12, 2018.  This is considered new matter.  MPEP 201.06(c): “An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).”  
Further, in Box VI of the PCT request form, R0/101, there is a statement regarding “incorporation by reference” which basically fulfills the written notification regarding “incorporation by reference” when the document is signed.  This satisfies the written notice according to Rule 4.18 but does not satisfy the conditions of PCT Rule 20.6 (a)(i)-(iv).  In the PCT, Applicant is not required to explicitly state “incorporation by reference” within the PCT Specification (description pages).  

Therefore, the rules and requirements surrounding “incorporation by reference” relating to PCT are different than the “incorporation by reference” in US cases, and even if they did incorporate something by reference in the PCT e.g., a page of the specification 

Applicant is required to cancel the new matter in the reply to this Office Action.

This objection to the specification can be overcome by deleting the phrase “each of which is incorporated herein in their entirety for all purposes” from the instant specification.


Claim Objections
Claims 1, 6, 11, 12 and 14 are objected to because of the following informalities:  
a)	in claim 1, the excluded compound, 
    PNG
    media_image4.png
    222
    149
    media_image4.png
    Greyscale
, is listed twice.  See second row of page 4 and the last row of page 5; 
b)	in claim 6, a comma should be added after 
“-CH2CH(Me)-” (line 5 of the claim);
	c)	in claim 11, the substituent “-(CRaRb)o-5 or 6-membered heteroaryl rings” is listed twice under the definition of -L1-Z1-L2-R1 (lines 2-3 of the claim);
d)	in claim 12, the substituent “-C(O)NH2” is listed twice under the definition of -L1-Z1-L2-R1 (line 3 of the claim);
e)	in claim 12, a comma should be added after 
2-imidazolyl” (line 1 of page 10);
f)	a period should be added at the end of claim 12;
g)	in claim 14, the substituent “-OMe” is listed twice under the definition of -L3-Z2-L4-R2 (lines 2 and 5 of the claim); and
h)	in claim 14, “hydroxypyrrolidinyl” and “pyrrolidinonyl” are misspelled (lines 9-10 of page 11).

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1, 6, 10-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is of unclear scope since it recites what is excluded and thus does not clearly define what is within applicant's invention. The claims should particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Applicant is listing a multitude of compounds in claim 1 which are not his invention.  As stated in In re Schechter 98 USPQ 144 (C.C.P.A. 1953), such limitations in a claim renders it indefinite “since applicant sought to claim what was not invented, rather than “particularly and distinctly pointing out” what was invented.”  See page 147.

Claim 6 is indefinite as being incomplete by its dependence on cancelled claims 3-5. MPEP §608.01(n).

    PNG
    media_image5.png
    126
    549
    media_image5.png
    Greyscale

This rejection can be overcome by changing the dependency of claim 6 to depend from claim 1.
	In claim 6, under the definition of variable L4, an “or” is needed before “
    PNG
    media_image6.png
    66
    94
    media_image6.png
    Greyscale
” for proper Markush language format (line 1 of page 8).
	Claim 6 lacks antecedent basis from the claims from which it depends when the heterocycloalkyl ring under the definition of R2 is substituted with -C(O)R7 as stated in claim 6 (see the last line of the claim).  Such recitation is not found in independent claim 1.
11 variable represents “-(CH2)oNRZR6a”, “-(CH2)oORZ”, etc. in claim 10 (lines 5-7 of claim 10).  See especially the definition of variable RZ in claim 10.  Such recitations are not embraced by the definitions of the R5a, R6a and R6b variables in independent claim 1.
	In claim 10, under the definition of variable RZ, an “or” should be added before “(CRaRb)pRV” for proper Markush language format (line 2 of page 9).
Claim 10 lacks antecedent basis from claim 1 when the R12 variable represents “-(CH2)oORZ”, 
“-(CH2)oC(O)NRZR6a”, etc. in claim 10 (lines 6-7 of page 9).  See especially the definition of variable RZ in claim 10. 
	In claim 10, under the definition of RY2, the phrase “wherein the phenyl” makes the claim confusing since the RY2 variable does not represent a phenyl (line 10 of page 9).
	Claim 10 lacks antecedent basis from claim 1 because of “the phenyl” (line 10 of page 9).
Y2 is substituted with -C(O)ORg (lines 10-12 of page 9).  Such recitation is not embraced by the definition of the R1 variable in independent claim 1.
	Claim 11 is indefinite because the subscript variable “o” has not been defined.  See, for example, the substituent “-(CRaRb)o-5 or 6-membered heteroaryl rings” under the definition of -L1-Z1-L2-R1.
Claim 11 lacks antecedent basis from claim 1 when the variables -L1-Z1-L2-R1 represent -NR6aC(O)R6a.  See especially the definitions of Z1, Z2 and R5a in claim 1 and that the definition of R6a is not the same as the definition of R5a.
In claim 11, the “and” before “-O(CRaRb)n-3 to 8 membered heterocycloalkyl ring” should be deleted.
In claim 11, an “and” should be added before 
“-C(O)-3 to 8 membered heterocycloalkyl ring” for proper Markush language format.
In claim 12, an “or” should be added before 

    PNG
    media_image7.png
    78
    78
    media_image7.png
    Greyscale
” for proper Markush language format.  
Claim 13 lacks antecedent basis from claim 1 when 
-L3-Z2-L4-R2 represents -CN.  Such recitation is not found in claim 1.
Claim 13 lacks antecedent basis from claim 1 when the phenyl, heteroaryl or heterocycloalkyl is substituted with -C(O)R7 in claim 13 (last four lines of the claim).  Such recitation is not found in claim 1.
Claim 14 lacks antecedent basis from claim 1 when 
-L3-Z2-L4-R2 represents -CN, 
    PNG
    media_image8.png
    106
    70
    media_image8.png
    Greyscale
and 
    PNG
    media_image9.png
    104
    82
    media_image9.png
    Greyscale
.  Such recitations are not found in claim 1.
Claim 17 lacks antecedent basis from claim 1 because claim 17 is claiming an excluded compound.  See the first compound listed in the proviso in claim 1 and the second compound on the last row of page 17 in claim 17.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 10, 11, 13, 14 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
2 is substituted with -C(O)R7 as stated in claim 6 (see the last line of the claim) but  such recitation is not found in independent claim 1.
Claim 10 fails to further limit claim 1 because claim 10 is broader in scope than claim 1.
The corresponding variables in claim 1 to the R11 variable in claim 10 do not represent, for instance, 
“-(CH2)oNRZR6a” and “-(CH2)oORZ”, etc. as being claimed in claim 10.  See especially the definition of variable RZ in claim 10.  Further, the corresponding variables in claim 1 to the R12 variable in claim 10 do not represent 
“-(CH2)oORZ”, “-(CH2)oC(O)NRZR6a”, etc. in claim 1 as being claimed in claim 10.  See especially the definition of variable RZ in claim 10.  In claim 1, under the definition of R1, the heteroaryl or heterocycloalkyl cannot be substituted with -C(O)ORg as Y2 in claim 10. 
Claim 11 fails to further limit claim 11 because claim 11 is broader in scope than claim 1.  The variables -L1-Z1-L2-R1 do not represent -NR6aC(O)R6a in claim 1 as being claimed in claim 11.  The definition of variable R6a is not the same as the definition of R5a in claim 1.
Claim 13 fails to further limit claim 1 because claim 13 is broader in scope than claim 1.  The -L3-Z2-L4-R2 variables do not represent -CN in claim 1 as being claimed in claim 13.  Further, the phenyl, heteroaryl or heterocycloalkyl cannot be substituted with -C(O)R7 in claim 1 as being claimed in claim 13 (last four lines of the claim).
Claim 14 fails to further limit claim 1 because claim 14 is broader in scope than claim 1.  The -L3-Z2-4-R2 variables do not represent -CN, 
    PNG
    media_image8.png
    106
    70
    media_image8.png
    Greyscale
and 
    PNG
    media_image9.png
    104
    82
    media_image9.png
    Greyscale
 in claim 1 as being claimed in claim 14. 
	Claim 17 fails to further limit claim 1 because claim 17 is broader in scope than claim 1.  Claim 17 claims a compound that is being excluded in claim 1.  See the first compound listed in the proviso in claim 1 and the second compound on the last row of page 17 in claim 17.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 10-14 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by:
a)	the compound of Chemical Abstracts Registry Number 1348789-28-5 {indexed in the Registry file on STN CAS ONLINE December 5, 2011},

    PNG
    media_image10.png
    250
    516
    media_image10.png
    Greyscale
.
{a compound of instant formula (I), 
    PNG
    media_image11.png
    206
    235
    media_image11.png
    Greyscale
, 
wherein W=N; 
X=N; 
Y=C; 
Z=H;
R3=H; 
L1=-O(CRaRb)m- wherein m=2, Ra=H and Rb=H; 
Z1=-NR5a wherein R5a=H; 
L2=-(CRcRd)n- wherein n=2, Rc=H and Rd=H; 
R1=-OR6a wherein R6a=H;
R4=H;
L3=a bond;
Z2=a bond;
L4=a bond; and
R2=-OR6a wherein R6a=H};  or



b)	Ghorab et al. {Arzneimittel Forschung (2006), 56(6), 405-413} - who disclose Compound 7 in Scheme 2 on page 410,

    PNG
    media_image12.png
    71
    674
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    230
    168
    media_image13.png
    Greyscale

{a compound of instant formula (I), 
    PNG
    media_image11.png
    206
    235
    media_image11.png
    Greyscale
, 
wherein W=N; 
X=N; 
Y=C; 
Z=H;
R3=H; 
L1=-a bond; 
Z1=--SO2-NR5a-  wherein R5a=H;
L2=a bond; 
R1=H;
R4=H;
L3=a bond;
Z2=a bond;
L4=a bond; and
R2=H}.

Each of the above cited prior art disclose a compound that is embraced by the instant claimed invention.  


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.


Allowable Subject Matter
	The elected species of Ex-58, found on page 196 of the specification, is allowable over the prior art of record.

Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



February 18, 2022
Book XXVI, page 265